Title: From George Washington to John Jay, 12 September 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Quarters West Point Septr 12th 1779
        
        Since I had the honor of addressing you yesterday I have received the inclosed pieces of intelligence, thro Genl Gates and Genl Huntington. Genl Gates’s letter inclosing Mr Prouds was dated at Providence the 6th instant whence we may conclude that Sunday the date of Mr Prouds was the 5th—Though these accounts differ as to the number of Ships of War, they seem clearly to indicate a french fleet of some kind standing towards our Coast—It is more than probable that the intelligence above referred to may appear in the Eastern prints, but as advantages may accrue by keeping it from the enemy in New

York as long as possible, I have not communicated it publicly. Congress will judge of the expediency of doing the same.
        I do myself the honor of inclosing your Excellency four English prints though not of a very late date, they contain parliamentary debates somewhat more at large than we have seen them. I have the honor to be With the greatest respect & esteem Your Excellency’s Most Obet, servant
        
          Go: Washington
        
      